This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0714

                                       Deanna Carlson,
                                        Respondent,

                                              vs.

                                      James T. Masters,
                                         Appellant.

                                   Filed February 2, 2015
                                          Affirmed
                                       Stauber, Judge

                              Hennepin County District Court
                                File No. 27CVHC132503

Deanna Carlson, St. Francis, Minnesota (pro se respondent)

Anton T. Champion, St. Paul, Minnesota (for appellant)

       Considered and decided by Chutich, Presiding Judge; Stauber, Judge; and

Reilly, Judge.

                          UNPUBLISHED OPINION

STAUBER, Judge

       In this landlord-tenant dispute, appellant-tenant argues that the district court

(1) abused its discretion by reconsidering its prior orders without satisfying the prerequisites

for reconsideration under Minn. R. Gen. Pract. 115.11 and (2) erred by denying his request

for damages under Minn. Stat. §§ 504B.271, .365 (2014). We affirm.
                                          FACTS

       On May 7, 2013, respondent Deanna Carlson commenced an action seeking to

evict her father, appellant James T. Masters, from premises located in Bloomington. The

district court subsequently entered judgment in favor of respondent and issued a writ of

recovery for the premises. After appellant was evicted, his property was removed from

the premises. Appellant’s access and efforts to retrieve his property are the subject of this

dispute.

       In August 2013, appellant filed a motion seeking an order: (1) finding that

respondent violated Minn. Stat. §§ 504B.271, .365; (2) ordering the return of his personal

property; and (3) awarding punitive and compensatory damages including attorney fees

under Minn. Stat. §§ 504B.271., .365. In support of his motion, appellant filed an

affidavit detailing his efforts to retrieve his personal property from respondent’s

possession. Appellant claimed that after he was denied access to his property, he sent,

through his attorney, a “Demand for Return of Personal Property” to respondent. In the

letter, appellant asserted that he had not abandoned his property, requested that

respondent return any and all personal property to appellant within 24 hours, and alleged

that respondent failed to comply with Minn. Stat. § 504B.271 when she removed the

personal property and notified appellant of an auction. Appellant claimed that despite the

written demand, respondent failed to return his personal property.

       The district court held a hearing on appellant’s motion on September 12, 2013, at

which respondent appeared pro se. Following the hearing, the district court ordered that

respondent immediately return appellant’s property to him and gave appellant “until


                                              2
September 26, 2013, to fully remove all of his property from [respondent’s] possession”

or it would be considered “abandoned.”

       On October 1, 2013, appellant requested a telephone conference, asserting that

respondent continued to deny him access to his property. The district court responded to

the request for a telephone conference by filing an order on December 10, 2013. The

district court found that “an agent under the control of [respondent] . . . refused to allow

[appellant] to leave with his property.” The court found that respondent’s conduct “is in

direct conflict to the order of the Court” and that respondent “acted in bad faith.” Thus,

the district court granted appellant’s request for punitive damages and attorney fees and

ordered a hearing to be scheduled for the “sole purpose of determining damages.”

       At the hearing, respondent was represented by counsel, but appellant’s attorney

was absent because he “got stuck in traffic.” Respondent requested that the court

“reconsider its earlier finding that [she] acted in bad faith, arguing that [respondent] was

unrepresented at the hearing regarding that issue and the facts demonstrate that

[respondent] had attempted to give [appellant] his belongings but [appellant] continued

not to take the belongings from storage.”

       The district court determined that “it should reconsider its finding regarding the

bad faith of [respondent],” and that “[b]ased on the credible testimony of [respondent]

and the written submission, it is clear . . . that both parties [bear] responsibility for the

property issue.” The district court also found that respondent gave appellant “multiple

accesses to his property beginning in May 2013, and going through December 2013.”

Thus, the district court denied appellant’s request for damages. This appeal followed.


                                                3
                                       DECISION

                                               I.

       Appellant initially contends that the district court abused its discretion by

reconsidering its order dated December 10, 2013, because respondent failed to comply

with Minn. R. Gen. Pract. 115.11. This rule addresses how a party may ask a district

court to reconsider a prior ruling. Id. Specifically, the rule requires the movant to submit

the motion by a letter to the district court with a copy to opposing counsel, and prohibits

the motion to be granted unless there is a showing of “compelling circumstances.” Id.

The rule does not address a district court’s ability to decide, on its own, whether to

reconsider a prior ruling. See id.

       However, Minn. R. Civ. P. 54.02 provides that the district court

              may direct the entry of a final judgment as to one or more but
              fewer than all of the claims or parties only upon an express
              determination that there is no just reason for delay and upon
              an express direction for the entry of judgment. In the absence
              of such determination and direction, any order or other form
              of decision, however designated, which adjudicates fewer
              than all the claims or the rights and liabilities of fewer than all
              the parties shall not terminate the action as to any of the
              claims or parties, and the order or other form of decision is
              subject to revision at any time before the entry of judgment
              adjudicating all the claims and the rights and liabilities of the
              parties.

       Here, when respondent requested reconsideration of the December 10, 2013 order,

all of the claims had not been adjudicated. It was therefore within the district court’s

discretion under rule 54.02 to revise its previous orders before entry of a final judgment

adjudicating all of the parties’ claims. See id. (stating that if the district court rules on



                                                4
fewer than all claims without stating ruling is final, the order “is subject to revision at any

time” before resolution of “all” claims); see also Pederson v. Rose Coop. Creamery

Ass’n, 326 N.W.2d 657, 659-60 (Minn. 1982) (holding that, as a result of the district

court’s failure to certify the absence of just reasons for delay, its “judgment” was not

final). Although the district court reconsidered its prior orders despite the fact that

appellant’s attorney was not present at the hearing on the motion, and unable to object

because he was stuck in traffic due to a snowstorm, the district court found that both

parties were at fault with respect to the property issue, and that finding is supported by

the record. Accordingly, the district court’s revision under rule 54.02 was not an abuse of

discretion because any prejudice to appellant was offset by his own conduct throughout

the proceedings.

                                              II.

       Appellant also challenges the district court’s denial of his request for damages

under Minn. Stat. §§ 504B.271, .365. This court reviews “the district court’s findings for

clear error and in the light most favorable to the district court’s decision, and defer[s] to

the district court’s credibility determinations.” Bass v. Equity Residential Holdings, LLC,

849 N.W.2d 87, 91 (Minn. App. 2014).

       Personal property left behind by a tenant is governed by Minn. Stat. § 504B.365,

and Minn. Stat. § 504B.271. Under section 504B.365, when a tenant abandons rented

premises and leaves behind personal property, a landlord who chooses to proceed with an

eviction action under chapter 504B has two exclusive remedies. See Conseco Loan Fin.

Co. v. Boswell, 687 N.W.2d 646, 650 (Minn. App. 2004) (“The plain language of Minn.


                                               5
Stat. § 504B.365, subd. 3, and its related section, Minn. Stat. § 504B.271, subd. 1,

furnishes two distinct remedies for the landlord if the tenant abandons personal property

after an eviction.”). A landlord may: (1) remove and store the property elsewhere,

obtaining a lien on the property for reasonable costs and expenses incurred or (2) store

the property on the premises and pursue a claim against the tenant for costs and expenses.

Minn. Stat. § 504B.365, subd. 3.

       In the case of property that is removed from the premises, which is what occurred

here, Minn. Stat. § 504B.271, subd. 1(b), provides that a “landlord may sell or otherwise

dispose of the property 28 days after the landlord receives actual notice of abandonment,

or 28 days after it reasonably appears to the landlord that the tenant abandons the

premises, whichever occurs last.” However;

                     If a landlord, an agent, or other person acting under the
              landlord’s direction or control, in possession of tenant’s
              personal property, fails to allow the tenant to retake
              possession of the property within 24 hours after written
              demand by the tenant or the tenant’s duly authorized
              representative or within 48 hours, exclusive of weekends and
              holidays, after written demand by the tenant or a duly
              authorized representative when the landlord, the landlord’s
              agent or person acting under the landlord’s direction or
              control has removed and stored the personal property in
              accordance with subdivision 1 in a location other than the
              premises, the tenant shall recover from the landlord punitive
              damages . . . in addition to actual damages and reasonable
              attorney’s fees.

Minn. Stat. § 504B.271, subd. 2; see also Minn. Stat. § 504B.365, subd. 4, (stating that if

a landlord “refuses to return the property after proper demand is made as provided in

section 504B.271, the court shall enter an order requiring the [landlord] to return the



                                             6
property to the [tenant] and awarding reasonable expenses including attorney fees to the

[tenant]”).

       Appellant argues that the district court clearly erred by “making findings of fact

that were unsupported by the evidence or contrary to the record, including but not limited

to the finding that [respondent] did not refuse [appellant] access to his personal property

after written demand for its return.” Appellant contends that because respondent failed to

satisfy the requirements of Minn. Stat. §§ 504B.271, .365, the matter should be remanded

for an evidentiary hearing to determine appellant’s damages.

       We disagree. The district court ultimately found that “both parties [bear]

responsibility for the property issue,” and that appellant “has had multiple accesses to his

property beginning in May 2013, and going through December 2013.” This finding is

supported by the record. Although the record reflects that respondent was, at times,

uncooperative with appellant’s efforts to retrieve his personal property, the record also

reflects that appellant had access to his property on multiple occasions both before and

after sending his written demand for the return of his property. If appellant had taken

advantage of any of his multiple opportunities to retrieve his property before he sent his

written demand, that demand, along with much of this litigation, would have been

unnecessary. After considering all of the evidence, the district court determined that

appellant was entitled to his property, but not damages. On this record, we cannot

conclude that the district court abused its discretion by denying appellant’s request for

damages.

       Affirmed.


                                             7